Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 4, 1998, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to object to the procedure utilized by the court in determining the amount of restitution. Therefore, his challenge on appeal is unpreserved for appellate review (see, CPL 470.05 [2]; People v Callahan, 80 NY2d 273, 281). In any event, since the defendant agreed at his plea allocution to the amount of restitution imposed by the court, the court did not err in imposing restitution without conducting a hearing (see, People v Bushati, 246 AD2d 663; People v Ali, 233 AD2d 517). In addition, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.